NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: June 27, 2017

 

$268,000

 

8% CONVERTIBLE NOTE

 

 

THIS 8% CONVERTIBLE NOTE is one of a series of duly authorized and validly
issued 8% Convertible Notes issued at a 8% original issue discount by Max Sound
Corporation., a Delaware corporation (the “Company”) (this note, the “Note” and,
collectively with the other notes of such series, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to Bellridge Capital, LP its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $268,000 (“Original Principal Amount”) on June
27, 2018 (the “Maturity Date”) or such earlier date as this Note is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this Note
in accordance with the provisions hereof. This Note is subject to the following
additional provisions:

 

Section 1. Definitions. For the purposes hereof, (a) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement,

(c) the Company or any Significant Subsidiary thereof is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Company or any Significant Subsidiary thereof
makes a general assignment for the benefit of creditors, or (f) the Company or
any Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of
theforegoing.

 

 

“Base Conversion Price” shall have the meaning set forth in Section 5(b).
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d- 5(b)(1) promulgated under the Exchange
Act) of effective control (whether through legal or beneficial ownership of
capital stock of the Company, by contract or otherwise) of in excess of 50% of
the voting securities of the Company (other than by means of conversion,
exercise or exchange of the Notes or the Securities issued together with the
Notes), (b) the Company merges into or consolidates with any other Person, or
any Person merges into or consolidates with the Company and, after giving effect
to such transaction, the shareholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors of the Company (the “Board of Directors”)
which is not approved by a majority of those individuals who are members of the
Board of Directors on the Original Issue Date (or by those individuals who are
serving as members of the Board of Directors on any date whose nomination to the
Board of Directors was approved by a majority of the members of the Board of
Directors who are members on the date hereof), or (e) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d)above.

 

“Conversion” shall have the meaning ascribed to such term in Section 4.
“Conversion Date” shall have the meaning set forth in Section 4(a). “Conversion
Price” shall have the meaning set forth in Section 4(b).

 

hereto.

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Default Interest Rate” shall have the meaning set forth in Section 2(a).
“Dilutive Issuance” shall have the meaning set forth in Section 5(b). “Dilutive
Issuance Notice” shall have the meaning set forth in Section 5(b).

“DWAC” means the Deposit or Withdrawal at Custodian system at The Depository
Trust Company.

 

“Event of Default” shall have the meaning set forth in Section 7(a).

 

 

“Mandatory Default Amount” means the sum of (a) 150% of the outstanding
principal amount of this Note, plus 150% of accrued and unpaid interest hereon,
and (b) all other amounts, costs, expenses and liquidated damages due in respect
of this Note.

 

“New York Courts” shall have the meaning set forth in Section 8(e). “Note
Register” shall mean the note register maintained by the Company. “Notice of
Conversion” shall have the meaning set forth in Section 4(a).

“Option Value” means the value of a Common Stock Equivalent based on the Black
Scholes Option Pricing model obtained from the "OV" function on Bloomberg
determined as of (A) the Trading Day prior to the public announcement of the
issuance of the applicable Common Stock Equivalent, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Common Stock
Equivalent as of the applicable date of determination, (ii) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of (A) the Trading Day immediately following
the public announcement of the applicable Common Stock Equivalent if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iii) the underlying price per share used in such calculation shall
be the highest VWAP of the Common Stock during the period beginning on the
Trading Day prior to the execution of definitive documentation relating to the
issuance of the applicable Common Stock Equivalent and ending on (A) the Trading
Day immediately following the public announcement of such issuance, if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iv) a zero cost of borrow and (v) a 360 day annualization factor.

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Payment Date” shall have the meaning set forth in Section 2(b).

 

“Permitted Indebtedness” means (a) Indebtedness outstanding as of the Original
Issue Date,

(b)   the indebtedness evidenced by the Notes, and (c) capital lease obligations
and purchase money indebtedness incurred in connection with the acquisition of
machinery and equipment.

 

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of June
27, 2017 among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).
“Successor Entity” shall have the meaning set forth in Section 5(e).

 

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any market of the OTC Markets,
Inc. (or any successors to any of the foregoing).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on the
OTCQB or OTCQX and if prices for the Common Stock are then reported by the OTC
Pink marketplace published by OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Notes then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

 

Section 2. Interest; Payments.

 

(a)                 Interest. Interest shall accrue to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of eight percent (8%) per annum, calculated on the basis of a 365-day year
and shall accrue daily commencing on the Original Issue Date until payment in
full of the outstanding principal (or conversion to the extent applicable),
together with all accrued and unpaid interest, liquidated damages and other
amounts which may become due hereunder, has been made. Following an Event of
Default, until such Event of Default has been cured, interest shall accrue at
the lesser of (i) the rate of 24% per annum, or (ii) the maximum amount
permitted by law (the lesser ofclause

(i) or (ii), the “Default Interest Rate”). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the calendar day immediately
following the date of such cure; provided that the interest as calculated and
unpaid at the Default Interest Rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of such cure
of such Event of Default.

 

(b)                 Payments. Interest payments are due and payable on the
Maturity Date, except as otherwise set forth in this Note. If any Payment Date
is not a Business Day, then the applicable payment shall be due on the next
succeeding Business Day. Each Monthly Payment shall be equal to all accrued but
unpaid interest. The Company shall pay interest to the Holder o n the aggregate
unconverted and then outstanding principal amount of this Note on the Maturity
Date (the “Payment Date”) except as otherwise set forth in this Note. If any
Payment Date is not a Business Day, then the applicable payment shall be due on
the next succeeding Business Day. Each Monthly Payment shall be equal to all
accrued but unpaid interest.

 

(c)Payment in Cash. All payments shall be made in cash on any Payment Date.

 

(d)                 Prepayment and Redemption. During the first six months this
Note is in effect, the Company may redeem this Note by paying to the Holder an
amount as follows: (i) if the redemption is prior to the 30th day this Note is
in effect (including the 30th day), then for an amount equal to 110% of the
unpaid principal amount of this Note along with any interest that has accrued
during that period; (ii) if the redemption is on the 31st day this Note is in
effect, up to and including the 60th day this Note is in effect, then for an
amount equal to 115% of the unpaid principal amount of this Note along with any
accrued interest; (iii) if the redemption is on the 61st day this Note is in
effect, up to and including the

 

 

120th day this Note is in effect, then for an amount equal to 135% of the unpaid
principal amount of this Note along with any accrued interest; (iv) if the
redemption is on the 121st day this Note is in effect, up to and including the
180th day this Note is in effect, then for an amount equal to 150% of the unpaid
principal amount of this Note along with any accrued interest. This Note may not
be redeemed after the 180th day this Note is in effect. The redemption must be
closed and paid for within 3 business days of the Company sending the redemption
demand or the redemption will be invalid and the Company may not redeem this
Note. In the event the Holder has delivered a Notice of Conversion to the
Company prior to the receipt of a redemption notice from the Company, the Notice
of Conversion shall prevail.

 

Section 3. Registration of Transfers and Exchanges.

 

(a)                 Different Denominations. This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations
(of no less than $1,000 in principal amount), as requested by the Holder
surrendering the same. No service charge will be payable for such registration
of transfer or exchange.

 

(b)                 Investor Representations. This Note has been issued subject
to certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

(c)                 Reliance on Note Register. Prior to due presentment for
transfer to the Company of this Note, the Company and any agent of the Company
may treat the Person in whose name this Note is duly registered on the Note
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.

 

Section 4. Conversion.

 

(a) Voluntary Conversion. After the Original Issue Date until this Note is no
longer outstanding, and provided that that the provisions of Rule 144 under the
Securities Act so permit, this Note shall be convertible, in whole or in part,
at any time, and from time to time, into shares of Common Stock at the option of
the Holder. The Holder shall effect conversions by delivering to the Company a
Notice of Conversion, the form of which is attached hereto as Annex A (each, a
“Notice of Conversion”), specifying therein the principal amount of this Note to
be converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount(s) converted in each
conversion, the date of each conversion, and the Conversion Price in effect at
the time of each conversion. The Company may deliver an objection to any Notice
of Conversion within one Business Day of delivery of such Notice of Conversion.
In the event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.

 

 

(b)                 Conversion Price. The “Conversion Price” in effect on any
Conversion Date means, as of any Conversion Date or other date of determination,
shall be 65% of the lowest trading price for the Company’s Common Stock during
the ten Trading Days immediately preceding the delivery by the Holder of a
Notice of Conversion, provided however and notwithstanding anything to the
contrary herein, during an Event of Default the Conversion Price in in effect on
any Conversion Date means, as of any Conversion Date or other date of
determination, shall be 55% of the lowest trading price for the Company’s Common
Stock during the ten Trading Days immediately preceding the delivery by the
Holder of a Notice of Conversion. The applicable prices shall be as reported by
Bloomberg L.P. Notwithstanding the foregoing, in no event shall the Conversion
Price be less then the par value of the Common Stock.

 

(c)Mechanics of Conversion or Prepayment.

 

(i)                   Conversion Shares Issuable Upon Conversion of Principal
Amount. The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note to be converted by (y) the Conversion Price in
effect at the time of such conversion.

 

(ii)                 Delivery of Certificate Upon Conversion. Not later than
three (3) Trading Days after each Conversion Date (the “Share Delivery Date”),
the Company shall deliver, or cause to be delivered, to the Holder any
certificate or certificates required to be delivered by the Company under this
Section 4(c).

 

(iii)                Failure to Deliver Certificates. If, in the case of any
Notice of Conversion, such certificate or certificates are not delivered to or
as directed by the applicable Holder by the Share Delivery Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
the Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Conversion Notice.

 

(iv)               Partial Liquidated Damages. If the Company fails for any
reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(c)(ii) by the Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
principal amount being converted, $10 per Trading Day (increasing to $20 per
Trading Day on the tenth Trading Day after such Conversion Date) for each
Trading Day after such Share Delivery Date until such certificates are delivered
or Holder rescinds such conversion. Nothing herein shall limit a Holder’s right
to pursue actual damages or declare an Event of Default pursuant to Section 7
hereof for the Company’s failure to deliver Conversion Shares or, if applicable,
cash, within the period specified herein and the Holder shall have the right to
pursue all remedies available to it hereunder, at Law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable Law.

 

(v)                 Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Conversion. In addition to any other rights available to the
Holder, if the Company fails for any reason to deliver to the Holder such
certificate or certificates by the Share Delivery Date pursuant to Section
4(c)(ii), and if after such Share Delivery Date the Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Conversion Shares which the
Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
(in addition to any other remedies available to or

 

 

elected by the Holder) the amount, if any, by which (x) the Holder’s total
purchase price (including any brokerage commissions) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that the Holder was entitled to receive from the conversion at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at Law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.

 

(vi)               Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will reserve and keep available out of its authorized and
unissued shares of Common Stock for the purpose of issuances upon conversion of
this Note and the issued with this Note, free from preemptive rights or any
other actual contingent purchase rights of Persons other than the Holder (and
the other holders of the Notes), not less than 300% of the Required Minimum; and
if at any time the number of authorized but unissued shares of Common Stock
shall be insufficient to effect the conversion of this note or shall be less
than the Required Minimum, the Company shall take such corporate action as may,
in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose. The Company covenants that all shares of Common Stock that
shall be issuable upon conversion of this Note shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.

 

(vii)              Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

(viii)            Transfer Taxes and Expenses. The issuance of certificates for
shares of the Common Stock on conversion of this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that, the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same- day processing of
any Notice of Conversion and all fees to the Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Conversion Shares.

 

 

(d)                 Holder’s Conversion Limitations. The Company shall not
effect any conversion of this Note, and a Holder shall not have the right to
convert any portion of this Note, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Note beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(d) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the SEC, as the case may be, (ii) a more
recent public announcement by the Company, or (iii) a more recent written notice
by the Company or the Company’s transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 4(d) solely with respect to the
Holder’s Note, provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon conversion of
this Note held by the Holder and the provisions of this Section 4(d) shall
continue to apply. Any such increase or decrease will not be effective until the
61st day after such notice is delivered to the Company. The Holder may also
decrease the Beneficial Ownership Limitation provisions of this Section 4(d)
solely with respect to the Holder’s Note at any time, which decrease shall be
effectively immediately upon delivery of notice to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements

 

 

necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

Section 5. Certain Adjustments.

 

(a)                 Stock Dividends and Stock Splits. If the Company, at any
time while this Note is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Notes or pursuant to any of the
other Transaction Documents), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b)                 Subsequent Equity Sales. If, at any time, for so long as the
Note or any amounts accrued and payable thereunder remain outstanding, the
Company or any Subsidiary, as applicable, sells or grants any option to purchase
or sells or grants any right to reprice, or otherwise disposes of or issues, any
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock at an effective price per share that is lower than the
Conversion Price then in effect (such lower price, the “Base Conversion Price”
and each such issuance a “Dilutive Issuance”), then the Conversion Price shall
be immediately reduced to equal the Base Conversion Price.

 

If the holder of Common Stock or Common Stock Equivalents outstanding on the
Original Issue Date or issued thereafter shall at any time, whether by operation
of purchase price adjustments, reset provisions, floating conversion, exercise
or exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, receive or be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price then in effect, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date and such issuance shall
be deemed to be a Dilutive Issuance.

 

If after any Dilutive Issuance of Common Stock Equivalents, the price per share
for which shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the Conversion Price
in effect at the time of such amendment or adjustment, then the Conversion Price
shall be adjusted upon each such issuance or amendment as provided in this
Section 5(b).

 

In case any Common Stock Equivalent is issued in connection with the issue or
sale of other securities of the Company, together comprising one integrated
transaction, (x) the Common Stock Equivalents will be deemed to have been issued
for the Option Value of such Common Stock Equivalents and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued or sold for the difference of (I) the aggregate consideration
received by the Company less any consideration paid or payable by the Company
pursuant to the terms of such other securities of the Company, less (II) the
Option Value. If any shares of Common Stock or Common Stock Equivalents are
issued or sold or deemed to have been issued or sold for cash, the amount of
such consideration received by the Company will be deemed to be the net amount
received by the Company therefor. If any shares of

 

9

 

 

Common Stock or Common Stock Equivalents are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of publicly traded securities, in which case the amount of
consideration received by the Company will be the VWAP of such public traded
securities on the date of receipt. If any shares of Common Stock or Common Stock
Equivalents are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock or Common Stock Equivalents, as the case may be.

 

If the Company enters into a Variable Rate Transaction despite the prohibition
set forth in the Purchase Agreement, the Company shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised under the terms of such
Variable Rate Transaction.

 

The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.

 

The provisions of this Section 5(b) shall apply each time a Dilutive Issuance
occurs after the Original Issue Date for so long as the Note or any amounts
accrued and payable thereunder remain outstanding, but any adjustment of the
Conversion Price pursuant to this Section 5(b) shall be downward only.

 

Notwithstanding anything in this Section 5(b), no adjustment will be made under
this Section 5(b) in respect of an Exempt Issuance.

 

(c)                 Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 5(a) above, if at any time the Company grants, issues or
sells any Common Stock, Common Stock Equivalents or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
this Note (without regard to any limitations on conversion hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or in the beneficial
ownership of any shares of Common Stock as a result of such Distribution to such
extent)).

 

(d)                 Pro Rata Distributions. During such time as this Note is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets or rights or warrants to acquire its assets, or
subscribe for or purchase any security other than Common Stock, to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification,

 

10

 

 

corporate rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Note, then, in each such
case, the Holder shall be entitled to participate in such Distribution to the
same extent that the Holder would have participated therein if the Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
this Note (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation with respect
to the Company or any other publicly-traded corporation subject to Section 13(d)
of the Exchange Act, then the Holder shall not be entitled to participate in
such Distribution to such extent (or in the beneficial ownership of any shares
of Common Stock as a result of such Distribution to such extent)).) and the
portion of such Distribution shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Beneficial Ownership Limitation with respect to the Company
or any other publicly-traded corporation subject to Section 13(d) of the
Exchange Act).).

 

(e)     Fundamental Transaction. If, at any time while this Note is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation on the conversion of this Note), the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Note is convertible immediately prior to such Fundamental Transaction (without
regard to any limitation on the conversion of this Note). For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one

(1) share of Common Stock in such Fundamental Transaction, and the Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in

 

11

 

 

Rule 13e-3 under the Exchange Act, or (3) a Fundamental Transaction involving a
person or entity not traded on a Trading Market, the Company or any Successor
Entity (as defined below) shall, at the Holder’s option, exercisable
concurrently with the consummation of the Fundamental Transaction, purchase this
Note from the Holder by paying to the Holder the product of (a) the number of
Conversion Shares issuable upon full conversion of this Note (without regard to
any limitation on conversion of this Note) and (b) the positive difference
between the cash per share paid in such Fundamental Transaction minus the then
in effect Conversion Price. The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Company under this
Note and the other Transaction Documents in accordance with the provisions of
this Section 5(e) pursuant to written agreements in form and substance
reasonably satisfactory to the Holder and approved by the Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the holder of this Note, deliver to the Holder in exchange for this
Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the Conversion Price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Note immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. Notwithstanding anything in this Section 5(e), an Exempt
Issuance shall not be deemed a Fundamental Transaction.

 

(f)                  Calculations. All calculations under this Section 5 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 5, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding any treasury shares of the Company) issued
and outstanding.

 

(g)Notice to the Holder.

 

(i)                   Adjustment to Conversion Price. Whenever the Conversion
Price is adjusted pursuant to any provision of this Section 5, the Company shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

(ii)                 Notice to Allow Conversion by Holder. If (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) the Company shall authorize the
granting to all holders of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any shareholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property or (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company

 

 

shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Note Register, at least ten calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries (as determined in good faith by the Company), the
Company or its successor shall simultaneously file such notice with the SEC
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
convert this Note during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

Section 6. Negative Covenants. As long as any portion of this Note remains
outstanding, unless the holders of a majority in principal amount of the then
outstanding Notes shall have otherwise given prior written consent, the Company
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

(a)                 other than Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any Indebtedness for borrowed money
of any kind, including, but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

(b)                 amend its charter documents, including, without limitation,
its certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

(C) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the SEC assuming that the
Company is subject to the Securities Act or the Exchange Act, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

 

(d) enter into any agreement with respect to any ofthe foregoing. Section 7.
Events of Default.

(a)                   “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of Law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

(i)                   any default in the payment of (A) the principal amount of
any Note or

(B) interest, late fees, liquidated damages and other amounts owing to a Holder
on any Note, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within three Trading Days;

 

 

(ii)                 the Company shall fail to observe or perform any other
covenant or agreement contained in the Notes (other than a breach by the Company
of its obligations to deliver shares of Common Stock to the Holder upon
conversion, which breach is addressed in clause (x) below) or any Transaction
Document which failure is not cured, if possible to cure, within the earlier to
occur of (A) 3 Trading Days after notice of such failure sent by the Holder or
by any other Holder to the Company and

(B) 5 Trading Days after the Company has become aware of such failure;

 

(iii)              If after forth-five (45) days from the date hereof while the
Holder owns any Registrable Securities, the Registration Statement is not
effective under the Securitie Act registering the Registrable Securities;

 

(iv)                 if ninety (90) days from the date hereof, while the Holder
owns any Registrable Securities, the Registration Statement is not effective
under the Securities Act registering the Registrable Securities;

 

(v)                 any representation or warranty made in this Note, any other
Transaction Document, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder pursuant hereto or thereto shall be untrue or incorrect in
any material respect as of the date when made or deemed made;

 

(vi)               the Company or any Significant Subsidiary (as such term is
defined in Rule 1- 02(w) of Regulation S-X) shall be subject to a Bankruptcy
Event;

 

(vii)              the Company or any Subsidiary shall default on any of its
obligations under any, mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money, including debentures or promissory notes or money due under any
long term leasing or factoring arrangement that (a) involves an obligation
greater than $5,000, whether such indebtedness now exists or shall hereafter be
created, and (b) results in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable and
such default is not cured within three Trading Days;

 

(viii)            the Common Stock shall not be eligible for listing or
quotation for trading on its Trading Market for a period longer than 10 Trading
Days;

 

(ixi) the Company shall have consummated a Change of Control Transaction
or/Fundamental Transaction without the Lead Investors consent without paying in
full all amounts owed under the Note at or prior to such consummation;

 

(x)                 a final judgment for the payment of money aggregating in
excess of $50,000 is rendered against the Company and/or any of its Subsidiaries
and which judgment is not, within 45 days after the entry thereof, bonded,
discharged or stayed pending appeal, or is not discharged within 60 days after
the expiration of such stay; provided, however, any judgment that is covered by
insurance or an indemnity from a credit-worthy party will not be included in
calculating the amount of the judgment so long as the Company provides the
Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company or
such Subsidiary (as the case may be) will receive the proceeds of such insurance
or indemnity within 30 days of the issuance of such judgment.

 

(xi)             the Company shall provide at any time notice to the Holder,
including by way of public announcement, of the Company’s intention to not honor
requests for conversions of any Notes in accordance with the terms hereof or the
Company does not honor a request for conversion of any Notes as required by the
Notes

 

 

(xii)the Company shall be in breach of any material contract or agreement.

 

(b)               Remedies Upon Event of Default. If any Event of Default
occurs, the outstanding principal amount of this Note, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash at the Mandatory Default Amount. Upon the payment in
full of the Mandatory Default Amount, the Holder shall promptly surrender this
Note to or as directed by the Company. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable Law. Such acceleration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a holder
of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 7(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

(c)                 Interest Rate Upon Event of Default. Commencing on the
occurrence of any Event of Default and until such Event of Default is cured,
this Note shall accrue interest at an interest rate equal to the Default
Interest Rate.

 

Section 8. Miscellaneous.

 

(a)                 No Rights as Stockholder Until Conversion. This Note does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the conversion hereof other than as
explicitly set forth in Section 4.

 

(b)                 Notices. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted next business day delivery, as follows:

 

 

If to the Company: Max Sound Corporation.

8837 Villa La Jolla Drive, Unit 12109, La Jolla, California 92039

If to Holder:

 

Bellridge Capital LP.

515 E. Las Olas Boulevard, Suite 120A Fort Lauderdale, Florida 33301,

 

or to such other address as any of them, by notice to the other may designate
from time to time.

Time shall be counted to, or from, as the case may be, the date of delivery.

 

(c)                 Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest and late fees, as applicable, on this Note at the time,
place, and rate, and in the coin or currency, herein prescribed. This Note is a
direct debt obligation of the Company. This Note ranks pari passu with all other
Notes now or hereafter issued under the Purchase Agreement.

 

 

(d)                 Lost or Mutilated Note. If this Note shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen or destroyed, but only
upon receipt of evidence of such loss, theft or destruction of such Note, and of
the ownership hereof, reasonably satisfactory to the Company. The applicant for
a new Note under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of the new
Note.

 

(e)                 Exclusive Jurisdiction; Governing Law. All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflict of laws thereof. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall only be commenced in the state and federal courts
sitting in New York, New York (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable Law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby.

 

(f)                  Waiver. Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be inwriting.

 

(g)                 Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, as
long as the essential terms and conditions of this Note for each party remain
valid, binding, and enforceable. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable Law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable Law.

 

(h)                 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at Law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The

 

 

Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at Law for any such breach
would be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is reasonably requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note.

 

(i)                   Next Business Day. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.

 

 

(Signature Pages Follow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

MAX SOUND CORPORATION.

 

 

 

[image_003.jpg]By:Name: John Blaisure

Title: CEO

 

 

ANNEX A NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 8% Convertible Note
due June 27, 2017 issued by Max Sound Corporation, a Delaware corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

Principal Amount of Note to be Converted: Payment of Interest in Common Stock
yes no

If yes, $ of Interest Accrued on Account of Conversion at Issue.

 

Number of shares of Common Stock to be issued:

 

 

Signature: Name:

 

DWAC Instructions:

 

Broker No:

Account No:

 

 

Schedule 1 CONVERSION SCHEDULE

 

The 8% Convertible Note due on June 27,2018 in the original principal amount of
$ are issued by Max Sound Corporation., a Delaware corporation. This Conversion
Schedule reflects conversions made under Section 4 of the above referenced Note

 

Dated:

 

 

Date of Conversion (or for first entry, Original Issue Date)

 

 

Amount of Converted Principal

 

Aggregate Principal Amount Remaining Subsequent to Conversion

(or original Principal Amount)

 

Applicable Conversion Price

 

 

 

Company Attest

                                                                               
         

 